Exhibit 10.1
 
 




SILVER BULL RESOURCES, INC.
2010 STOCK OPTION AND STOCK BONUS PLAN


A.           1.           Purposes of and Benefits Under the Plan.  This 2010
Stock Option and Stock Bonus Plan (the “Plan”) is intended to encourage stock
ownership by employees, consultants, officers and directors of Silver Bull
Resources, Inc. (formerly Metalline Mining Company) and its controlled,
affiliated and subsidiary entities (collectively, the “Corporation”), so that
they may acquire or increase their proprietary interest in the Corporation, and
is intended to facilitate the Corporation’s efforts to:  (i) induce qualified
persons to become employees, officers and directors (whether or not they are
employees) and consultants to the Corporation; (ii) compensate employees,
officers, directors and consultants for services to the Corporation; and (iii)
encourage such persons to remain in the employ of or associated with the
Corporation and to put forth maximum efforts for the success of the
Corporation.  It is further intended that options granted by the Committee
pursuant to Section 6 of this Plan shall constitute “incentive stock options”
(“Incentive Stock Options”) within the meaning of Section 422 of the Internal
Revenue Code, and the regulations issued thereunder, and options granted by the
Committee pursuant to Section 7 of this Plan shall constitute “non-qualified
stock options” (“Non-qualified Stock Options”). “Options” means options granted
pursuant to the provisions of this Plan, whether Incentive Stock Options or
Non-qualified Stock Options.


2.           Definitions.  As used in this Plan, the following words and phrases
shall have the meanings indicated:


(a)  “Board” shall mean the Board of Directors of the Corporation.


(b)  “Bonus” means any Common Stock bonus issued pursuant to the provisions of
this Plan.


(c)  “Committee” shall mean any Committee appointed by the Board to administer
this Plan, if one has been appointed.  If no Committee has been appointed, the
term “Committee” shall mean the Board.


(d)  “Common Stock” shall mean the Corporation’s $.01 par value common stock.


(e)  “Disability” shall mean a Recipient’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months.  If
the recipient is covered by a disability insurance plan sponsored by the
Corporation, the term “Disability” shall be as defined therein.


(f)  “Fair Market Value” per share as of a particular date shall mean the last
sale price of the Corporation’s Common Stock as reported on the national
securities exchange on which the stock is principally traded on such date, or if
such date was not a trading date, on the immediately preceding trading date or,
if such quotations are unavailable, the value determined by the Committee in
accordance with the requirements of Section 409A of the Internal Revenue Code.
 
(g)  “Recipient” means any person granted an Option or awarded a Bonus
hereunder.
 
(h)  “Internal Revenue Code” shall mean the United States Internal Revenue Code
of 1986, as amended from time to time (codified as Title 26 of the United States
Code) and any successor legislation.


3.           Administration.
 
         (a)  The Plan shall be administered by the Committee.  The Committee
shall have the authority in its discretion, subject to and not inconsistent with
the express provisions of the Plan, to administer the Plan and to exercise all
the powers and authorities either specifically conferred under the Plan or
necessary or advisable in the administration of the Plan, including the
authority:  to grant Options and Bonuses; to determine the vesting schedule and
other restrictions, if any, relating to Options and Bonuses; to determine the
purchase price of the shares of Common Stock covered by each Option (the “Option
Price”); to determine the persons to whom, and the time or times at which,
Options and Bonuses shall be granted; to determine the number of shares to be
covered by each Option or Bonus; to determine Fair Market Value per share; to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Option
agreements (which need not be identical) entered into in connection with Options
granted under the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.  The Committee may delegate to one
or more of its members or to one or more agents such administrative duties as it
may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan.
 

 
 
 

--------------------------------------------------------------------------------

 
(b)  Options and Bonuses granted under the Plan shall be evidenced by duly
adopted resolutions of the Committee included in the minutes of the meeting at
which they are adopted or in a unanimous written consent.


(c)  The Committee shall endeavor to administer the Plan and grant Options and
Bonuses hereunder in a manner that is compatible with the obligations of persons
subject to Section 16 of the U.S. Securities Exchange Act of 1934 (the “1934
Act”), although compliance with Section 16 is the obligation of the Recipient,
not the Corporation.  Neither the Committee, the Board nor the Corporation can
assume any legal responsibility for a Recipient’s compliance with his
obligations under Section 16 of the 1934 Act.


(d)  No member of the Committee or the Board shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Option
or Bonus granted hereunder.


4.           Eligibility.


(a)  Subject to certain limitations hereinafter set forth, Options and Bonuses
may be granted to employees (including officers), consultants, and directors
(whether or not they are employees) of the Corporation or its present or future
divisions, affiliates and subsidiaries.  In determining the persons to whom
Options or Bonuses shall be granted and the number of shares to be covered by
each Option or Bonus, the Committee shall take into account the duties of the
respective persons, their present and potential contributions to the success of
the Corporation, and such other factors as the Committee shall deem relevant to
accomplish the purposes of the Plan.


(b)  A Recipient shall be eligible to receive more than one grant of an Option
or Bonus during the term of the Plan, on the terms and subject to the
restrictions herein set forth.


5.           Stock Reserved.


(a)  The stock subject to Options or Bonuses hereunder shall be shares of Common
Stock.  Such shares, in whole or in part, may be authorized but unissued shares
or shares that shall have been or that may be reacquired by the
Corporation.  The aggregate number of shares of Common Stock as to which Options
and Bonuses may be granted from time to time under the Plan shall not exceed the
lower of (i) 30,000,000 shares or (ii) 10% of the total shares outstanding,
subject to adjustment as provided in Section 8(i) hereof.
 
(b)  If any Option outstanding under the Plan for any reason expires or is
terminated without having been exercised in full, or if any Bonus granted is
forfeited because of vesting or other restrictions imposed at the time of grant,
the shares of Common Stock allocable to the unexercised portion of such Option
or the forfeited portion of the Bonus shall become available for subsequent
grants of Options and Bonuses under the Plan.


6.           Incentive Stock Options.


(a)  Options granted pursuant to this Section 6 are intended to constitute
Incentive Stock Options and shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in Section
8 hereof.  Only employees of the Corporation shall be entitled to receive
Incentive Stock Options.


(b)  The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the shares of Common Stock with respect to which
Incentive Stock Options granted under this and any other plan of the Corporation
or any parent or subsidiary of the Corporation are exercisable for the first
time by a Recipient during any calendar year may not exceed the amount set forth
in Section 422(d) of the Internal Revenue Code.


(c)  Incentive Stock Options granted under this Plan are intended to satisfy all
requirements for incentive stock options under Section 422 of the Internal
Revenue Code and the Treasury Regulations promulgated thereunder and,
notwithstanding any other provision of this Plan, the Plan and all Incentive
Stock Options granted under it shall be so construed, and all contrary
provisions shall be so limited in scope and effect and, to the extent they
cannot be so limited, they shall be void.
 

 
 
 

--------------------------------------------------------------------------------

 
7.           Non-qualified Stock Options.  Options granted pursuant to this
Section 7 are intended to constitute Non-qualified Stock Options and shall be
subject only to the general terms and conditions specified in Section 8 hereof.


8.           Terms and Conditions of Options.  Each Option granted pursuant to
the Plan shall be evidenced by a written Option agreement between the
Corporation and the Recipient, which agreement shall be substantially in the
form of  Exhibit A  hereto as modified from time to time by the Committee in its
discretion, and which shall comply with and be subject to the following terms
and conditions:


(a)  Number of Shares.  Each Option agreement shall state the number of shares
of Common Stock covered by the Option.


(b)  Type of Option.  Each Option Agreement shall specify whether it is intended
to be an Incentive Stock Option or a Non-qualified Stock Option.


(c)  Option Price.  Subject to adjustment as provided in Section 8(i) hereof,
each Option agreement shall state the Option Price, which shall be determined by
the Committee subject only to the following restrictions:


(1)  Each Option Agreement shall state the Option Price, which (except as
otherwise set forth in paragraphs 8(c)(2) hereof) shall not be less than 100% of
the Fair Market Value per share on the date of grant of the Option.


(2)  Any Incentive Stock Option granted under the Plan to a person owning more
than ten percent of the total combined voting power of all classes of stock of
the Corporation shall be at a price of no less than 110% of the Fair Market
Value per share on the date of grant of the Incentive Stock Option.


(3)  The date on which the Committee adopts a resolution expressly granting an
Option shall be considered the day on which such option is granted, unless a
future date is specified in the resolution.


(d)  Term of Option.  Each Option agreement shall state the period during and
times at which the Option shall be exercisable, in accordance with the following
limitations:


(1)  The date on which the Committee adopts a resolution expressly granting an
Option shall be considered the day on which such Option is granted, unless a
future date is specified in the resolution.


(2)  The exercise period of any Option shall not exceed ten years from the date
of grant of the Option.


(3)  Incentive Stock Options granted to a person owning more than ten percent of
the total combined voting power of all classes of stock of the Corporation shall
be for no more than five years.
 
(4)  The Committee shall have the authority to accelerate or extend the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate; provided,
however, that (i) the Committee shall not extend the exercise period of any
outstanding Option held by an insider (as that term is defined or commonly used
in applicable securities laws) without first obtaining the approval of
disinterested shareholders of such extension, and (ii) no such extension shall
result in a violation of Section 409A of the Internal Revenue Code.  In any
event, no exercise period may be so extended to increase the term of the Option
beyond ten years from the date of the grant.


(5)  The exercise period shall be subject to earlier termination as provided in
Sections 8(f) and 8(g) hereof, and, furthermore, shall be terminated upon
surrender of the Option by the holder thereof if such surrender has been
authorized in advance by the Committee.
 

 
 
 

--------------------------------------------------------------------------------

 
 (e)  Method of Exercise and Medium and Time of Payment.


(1)  An Option may be exercised as to any or all whole shares of Common Stock as
to which it then is exercisable, provided, however, that no Option may be
exercised as to less than 100 shares (or such number of shares as to which the
Option is then exercisable if such number of shares is less than 100).


(2)  Each exercise of an Option granted hereunder, whether in whole or in part,
shall be effected by written notice to the Secretary of the Corporation (or his
or her agent) designating the number of shares as to which the Option is being
exercised, and shall be accompanied by payment in full of the Option Price for
the number of shares so designated, together with any written statements
required by, or deemed by the Corporation’s counsel to be advisable pursuant to,
any applicable securities laws.


(3)  The Option Price shall be paid in cash, or in shares of Common Stock having
a Fair Market Value equal to such Option Price, or in property or in a
combination of cash, shares and property and, subject to approval of the
Committee, may be effected in whole or in part with funds received from the
Corporation at the time of exercise as a compensatory cash payment.


(4)  The Committee shall have the sole and absolute discretion to determine
whether or not property other than cash or Common Stock may be used to purchase
the shares of Common Stock hereunder and, if so, to determine the value of the
property received.


(5)  The Recipient shall make provision for the withholding of taxes as required
by Section 10 hereof.


(f)  Termination.


(1)  Unless otherwise provided in the Option Agreement by and between the
Corporation and the Recipient, if the Recipient ceases to be an employee,
officer, director or consultant of the Corporation (other than by reason of
death or Disability), all vested Options theretofore granted to such Recipient
but not theretofore exercised shall terminate upon the earlier of (i) three
months following the date the Recipient ceased to be an employee, officer,
director or consultant of the Corporation, and (ii) the end of the originally
scheduled term of the option, provided that such vested Options shall expire
upon the date of termination of employment or other relationship if discharged
for cause.  Any options that were not vested as of the date of termination shall
expire immediately upon the date the Recipient ceases to be an employee,
officer, director or consultant of the Corporation.


(2)  Nothing in the Plan or in any Option or Bonus granted hereunder shall
confer upon an individual any right to continue in the employ of or other
relationship with the Corporation or interfere in any way with the right of the
Corporation to terminate such employment or other relationship between the
individual and the Corporation.


(g)  Death or Disability of Recipient.  Unless otherwise provided in the Option
Agreement by and between the Corporation and the Recipient, if a Recipient shall
die while an employee, officer, director or consultant of the Corporation, or
within the three month period described in Section 8(f)(1) above, or if the
Recipient’s relationship with the Corporation shall terminate by reason of
Disability, all vested Options theretofore granted to such Recipient, may be
exercised by the Recipient or by the Recipient’s estate or by a person who
acquired the right to exercise such Options by bequest or inheritance or
otherwise by reason of the death or Disability of the Recipient, until the
earlier of (i) one year after the date of death or Disability of the Recipient;
or (ii) the end of the originally scheduled term of the option.  Any Options
that are not vested as of the date the Recipient’s employment or other
relationship with the Corporation terminates as a result of death or Disability
shall expire immediately on the date such service relationship terminates


(h)  Transferability Restriction.


(1)  Options granted under the Plan shall not be transferable other than by will
or by the laws of descent and distribution or, with respect to a Non-Qualified
Option, pursuant to a qualified domestic relations order as defined by the
Internal Revenue Code or Title I of the Employee Retirement Income Security Act
of 1974, or the rules thereunder.  Options may be exercised during the lifetime
of the Recipient only by the Recipient and thereafter only by his legal
representative.
 

 
 
 

--------------------------------------------------------------------------------

 
(2)  Any attempted sale, pledge, assignment, hypothecation or other transfer of
an Option contrary to the provisions hereof and/or the levy of any execution,
attachment or similar process upon an Option, shall be null and void and without
force or effect and shall result in a termination of the Option.


(3)  (A)  As a condition to the transfer of any shares of Common Stock issued
upon exercise of an Option granted under this Plan, the Corporation may require
an opinion of counsel, satisfactory to the Corporation, to the effect that such
transfer will not be in violation of the U.S. Securities Act of 1933, as amended
(the “1933 Act”) or any other applicable securities laws or that such transfer
has been registered under federal and all applicable state securities laws.  (B)
Further, the Corporation shall be authorized to refrain from delivering or
transferring shares of Common Stock issued under this Plan until the Committee
determines that such delivery or transfer will not violate applicable securities
laws and the Recipient has tendered to the Corporation any federal, state or
local tax owed by the Recipient as a result of exercising the Option or
disposing of any Common Stock when the Corporation has a legal liability to
satisfy such tax.  (C)  The Corporation shall not be liable for damages due to
delay in the delivery or issuance of any stock certificate for any reason
whatsoever, including, but not limited to, a delay caused by listing
requirements of any securities exchange or any registration requirements under
the 1933 Act, the 1934 Act, or under any other state, federal or provincial law,
rule or regulation.  (D)  The Corporation is under no obligation to take any
action or incur any expense in order to register or qualify the delivery or
transfer of shares of Common Stock under applicable securities laws or to
perfect any exemption from such registration or qualification.  (E) Furthermore,
the Corporation will not be liable to any Recipient for failure to deliver or
transfer shares of Common Stock if such failure is based upon the provisions of
this paragraph.


(i)  Effect of Certain Changes.


(1)  If any change is made in the Common Stock without the receipt of
consideration by the Corporation (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Corporation), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan,
and the outstanding Options and Bonuses will be appropriately adjusted in the
class(es) and number of securities and price per share of Common Stock (if
applicable) subject to such outstanding Options and Bonuses.  The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive; provided that each Option granted pursuant to this Plan shall not be
adjusted in a manner that (i) causes such Option to fail to continue to qualify
as an Incentive Stock Option within the meaning of Section 422 of the Internal
Revenue Code, if the Option was originally intended to be an Incentive Stock
Option, or (ii) causes the Option to become subject to Section 409A of the
Internal Revenue Code.


(2)  Unless otherwise provided in the applicable Option Agreement or other award
document delivered to the Recipient, in the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Corporation, (ii) a
consolidation or merger of the Corporation with or into any other corporation or
other entity or person (or any other corporate reorganization) in which the
shareholders of the Corporation immediately prior to such consolidation, merger
or reorganization, own less than fifty percent (50%) of the outstanding voting
power of the surviving entity (or its parent) following the consolidation,
merger or reorganization or (iii) a transaction or series or related
transactions pursuant to which any person, entity or group within the meaning of
Section 13(d) or 14(d) of the 1934 Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Corporation or an affiliate) acquires beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act, or comparable successor
rule) of securities of the Corporation representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of directors
(individually, a “Change of Control”), then any surviving corporation or
acquiring corporation (or parent thereof) shall assume any Options or Bonuses
outstanding under the Plan or shall substitute similar stock awards (including
an award to acquire the same consideration paid to the shareholders in the
Change of Control for those outstanding under the Plan).  In the event any
surviving corporation or acquiring corporation (or parent thereof) refuses to
assume such Options or Bonus Awards or to substitute similar stock awards for
those outstanding under the Plan, then (A) with respect to Options or Bonuses
held by Recipients whose continuous service to the Corporation has not
terminated as of the date of the Change of Control, the vesting of such Options
and Bonuses (and the time during which such Options may be exercised) shall be
accelerated in full, and any Options shall terminate if not exercised at or
prior to the Change of Control, and (B) with respect to any other Options
outstanding under the Plan, such Options shall terminate if not exercised (if
applicable) prior to the Change of Control.  In connection with a Change of
Control, the Corporation or any surviving corporation or acquiring corporation
shall have the right, but not the obligation, to cash out an Option in lieu of
requiring the Participant to exercise such Option in accordance with its terms,
and the Corporation or any surviving corporation or acquiring corporation shall
have the right, but not the obligation, to make any such cash out subject to any
escrow, earn-out or other contingent or deferred payment arrangement that is
contemplated by such Change of Control transaction.
 

 
 
 

--------------------------------------------------------------------------------

 
(3)        Except as expressly provided in this Section 8(i), the Recipient
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, or the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class, or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation; and any issue by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to an Option.  The
grant of an Option or Bonus pursuant to the Plan shall not affect in any way the
right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structures, or to merge or
consolidate, or to dissolve, liquidate, or sell or transfer all or any part of
its business or assets.


(j)  No Rights as Shareholder - Non-Distributive Intent.


(1)  Neither a Recipient of an Option nor such Recipient’s legal representative,
heir, legatee or distributee, shall be deemed to be the holder of, or to have
any rights of a holder with respect to, any shares subject to such Option until
after the Option is exercised and the shares are issued.


(2)  No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 8(i) hereof.


(3)  Upon exercise of an Option at a time when there is no registration
statement in effect under the 1933 Act relating to the shares issuable upon
exercise, shares may be issued to the Recipient only if the Recipient represents
and warrants in writing to the Corporation that the shares purchased are being
acquired for investment and not with a view to the distribution thereof and
provides the Corporation with sufficient information to establish an exemption
from the registration requirements of the 1933 Act.  A form of subscription
agreement containing representations and warranties deemed sufficient as of the
date of adoption of this Plan is attached hereto as Exhibit B.


(4)  No shares shall be issued upon the exercise of an Option unless and until
there shall have been compliance with any then applicable requirements of the
U.S. Securities and Exchange Commission or any other regulatory agencies having
jurisdiction over the Corporation.


(k)  Other Provisions.  Option Agreements authorized under the Plan may contain
such other provisions, including, without limitation, (i) the imposition of
restrictions upon the exercise, and (ii) in the case of an Incentive Stock
Option, the inclusion of any condition not inconsistent with such Option
qualifying as an Incentive Stock Option, as the Committee shall deem advisable.


9.           Grant of Stock Bonuses.  In addition to, or in lieu of, the grant
of an Option, the Committee may grant Bonuses.


(a)  At the time of grant of a Bonus, the Committee may impose a vesting period
of up to ten years, and such other restrictions which it deems
appropriate.  Unless otherwise directed by the Committee at the time of grant of
a Bonus, the Recipient shall be considered a shareholder of the Corporation as
to the Bonus shares which have vested in the grantee at any time regardless of
any forfeiture provisions which have not yet arisen.


(b)  The grant of a Bonus and the issuance and delivery of shares of Common
Stock pursuant thereto shall be subject to approval by the Corporation’s counsel
of all legal matters in connection therewith, including compliance with the
requirements of the 1933 Act, the 1934 Act, other applicable securities laws,
rules and regulations, and the requirements of any stock exchanges upon which
the Common Stock then may be listed. Any certificates prepared to evidence
Common Stock issued pursuant to a Bonus grant shall bear legends as the
Corporation’s counsel may deem necessary or advisable.  Included among the
foregoing requirements, but without limitation, any Recipient of a Bonus at a
time when a registration statement relating thereto is not effective under the
1933 Act shall execute a Subscription Agreement substantially in the form of
Exhibit B.
 

 
 
 

--------------------------------------------------------------------------------

 
10.        Agreement by Recipient Regarding Withholding Tax.  A Recipient will
be solely responsible for paying any applicable withholding taxes arising from
the grant, vesting or exercise of any Option or the grant or receipt of a Bonus
and any payment is to be in a manner satisfactory to the
Corporation.  Notwithstanding the foregoing, the Corporation will have the right
to withhold from any amount payable to a Recipient, either under the Plan or
otherwise, such amount as may be necessary to enable the Corporation to comply
with the applicable requirements of any federal, provincial, state, local or
foreign law, or any administrative policy of any applicable tax authority,
relating to the withholding of tax or any other required deductions with respect
to awards hereunder (“Withholding Obligations”).  The Corporation may require a
Recipient, as a condition to the exercise of an Option or receipt of a Bonus to
make such arrangements as the Corporation may require so that the Corporation
can satisfy applicable Withholding Obligations, including, without limitation,
requiring the Recipient to (i) remit the amount of any such Withholding
Obligations to the Corporation in advance; (ii) reimburse the Corporation for
any such Withholding Obligations; or (iii) cause a broker to sell Common Stock
acquired by the Recipient under the Plan on behalf of the Recipient and to
withhold from the proceeds realized from such sale the amount required to
satisfy any such Withholding Obligations and to remit such amount directly to
the Corporation.


Any Common Stock of a Recipient that is sold by a broker engaged by the
Corporation to sell such Common Stock on behalf of the Recipient (the “Broker”)
to fund Withholding Obligations, will be sold as soon as practicable in
transactions effected on the NYSE Amex or the Toronto Stock Exchange.  In
effecting the sale of any such Common Stock, the Corporation or the Broker will
exercise its sole judgement as to the timing and manner of sale and will not be
obligated to seek or obtain a minimum price.  Neither the Corporation nor the
Broker will be liable for any loss arising out of any sale of such Common Stock
including any loss relating to the manner or timing of such sales, the prices at
which the Common Stock are sold or otherwise.  In addition, neither the
Corporation nor the Broker will be liable for any loss arising from a delay in
transferring any Common Stock to a Recipient.  The sale price of Common Stock
sold on behalf of Recipients will fluctuate with the market price of the
Corporation’s Common Stock and no assurance can be given that any particular
price will be received upon any such sale.

11.           Term of Plan.  Options and Bonuses may be granted under this Plan
from time to time within a period of ten years from the date the Plan is adopted
by the Board.


12.           Amendment and Termination of the Plan.


(a)           (1)           Subject to the policies, rules and regulations of
any lawful authority having jurisdiction (including any exchange with which the
shares of the Corporation are listed for trading), the Board of Directors may at
any time, without further action by the shareholders, amend the Plan or any
Option granted hereunder in such respects as it may consider advisable and,
without limiting the generality of the foregoing, it may do so to ensure that
Options granted hereunder will comply with any provisions respecting stock
options in the income tax and other laws in force in any country or jurisdiction
of which any Option holders may from time to time be a resident or citizen, or
it may at any time without action by shareholders terminate the Plan.


(2)           provided, however, that any amendment that would:  (A) materially
increase the number of securities issuable under the Plan to persons who are
subject to Section 16(a) of the 1934 Act; or (B)  grant eligibility to a class
of persons who are subject to Section 16(a) of the 1934 Act and are not included
within the terms of the Plan prior to the amendment; or (C) materially increase
the benefits accruing to persons who are subject to Section 16(a) of the 1934
Act under the Plan; or (D) require shareholder approval under applicable state
law, the rules and regulations of any national securities exchange on which the
Corporation’s securities then may be listed, the Internal Revenue Code or any
other applicable law, shall be subject to the approval of the shareholders of
the Corporation as provided in Section 13 hereof.


(3)           provided further that any such increase or modification that may
result from adjustments authorized by Section 8(i) hereof or which are required
for compliance with the 1934 Act, the Internal Revenue Code, the Employee
Retirement Income Security Act of 1974, their rules or other laws or judicial
order, shall not require such approval of the shareholders.
 

 
 
 

--------------------------------------------------------------------------------

 
(b)           Except as provided in Section 8 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Option previously granted, unless the written consent of the Recipient is
obtained, provided, however that no such consent shall be required with respect
to any modification or amendment deemed necessary in the good faith judgment of
the Board of Directors to comply with (or be exempt from) the requirements of
Section 409 of the Internal Revenue Code.


13.           Approval of Shareholders.  The Plan shall take effect upon its
adoption by the Board but shall be subject to approval at a duly called and held
meeting of stockholders in conformance with the vote required by the
Corporation’s governing documents, resolution of the Board, any other applicable
law and the rules and regulations thereunder, or the rules and regulations of
any national securities exchange upon which the Corporation’s Common Stock is
listed and traded, each to the extent applicable.


14.           Termination of Right of Action.  Every right of action arising out
of or in connection with the Plan by or on behalf of the Corporation or any of
its subsidiaries, or by any shareholder of the Corporation or any of its
subsidiaries against any past, present or future member of the Board, or against
any employee, or by an employee (past, present or future) against the
Corporation or any of its subsidiaries, will, irrespective of the place where an
action may be brought and irrespective of the place of residence of any such
shareholder, director or employee, cease and be barred by the expiration of
three years from the date of the act or omission in respect of which such right
of action is alleged to have risen.


15.           Tax Litigation.  The Corporation shall have the right, but not the
obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to the Plan and which
the Board believes to be important to holders of Options issued under the Plan
and to conduct any such contest or any litigation arising therefrom to a final
decision.


16.           Adoption.


(a)  This Plan was approved by resolution of the Board of Directors of the
Corporation on December 22, 2009.


(b)  If this Plan is not approved by the shareholders of the Corporation within
12 months of the date the Plan was approved by the Board as required by Section
422(b)(1) of the Internal Revenue Code, this Plan and any Options granted
hereunder to Recipients shall be and remain effective, but the reference to
Incentive Stock Options herein shall be deleted and all Options granted
hereunder shall be Non-qualified Stock Options pursuant to Section 7 hereof.


17.           Governing Law, Consent to Personal Jurisdiction.  This Plan will
be governed by the internal laws of the State of Nevada without regard to rules
regarding conflicts of laws.  Each Recipient consents to the personal
jurisdiction of the state and federal courts located in Colorado for any lawsuit
filed there against the Recipient by the Company arising from or relating to
this Plan. Any controversy or claim arising out of or relating to this Plan or
shall be settled by arbitration in the City and County of Denver, Colorado in
accordance with the rules then existing of the American Arbitration Association
and judgment upon the award may be entered in any court having jurisdiction
thereof.


18.           Section 409A.  This Plan and all awards granted hereunder are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code, and this Plan and any award agreements issued hereunder shall be
interpreted and administered accordingly.
 
 
[End of Plan]
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


 
 
FORM OF STOCK OPTION AGREEMENT




STOCK OPTION AGREEMENT made as of this ___ day of ____________, ______, by and
between Silver Bull Resources, Inc., a Nevada corporation (the “Corporation”),
and ________________ __________________________ (the “Recipient”).


In accordance with the Corporation’s 2010 Stock Option and Stock Bonus Plan (the
“Plan”), the provisions of which are incorporated herein by reference, the
Corporation desires, in connection with the services of the Recipient, to
provide the Recipient with an opportunity to acquire shares of the Corporation’s
$.01 par value common stock (“Common Stock”) on favorable terms and thereby
increase the Recipient’s proprietary interest in the Corporation and incentive
to put forth maximum efforts for the success of the business of the
Corporation.  Capitalized terms used but not defined herein are used as defined
in the Plan.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein set
forth and other good and valuable consideration, the Corporation and the
Recipient agree as follows:


1.  Confirmation of Grant of Option.  Pursuant to a determination of the
Committee or, in the absence of a Committee, by the Board of Directors of the
Corporation made on ___________, _____ (the “Date of Grant”), the Corporation,
subject to the terms of the Plan and of this Agreement, confirms that the
Recipient has been irrevocably granted on the Date of Grant, as a matter of
separate inducement and agreement, and in addition to and not in lieu of salary
or other compensation for services, a Stock Option (the “Option”) exercisable to
purchase an aggregate of ______ shares of Common Stock on the terms and
conditions herein set forth, subject to adjustment as provided in Paragraph 8
hereof.  The Option is an [Incentive Stock Option pursuant to Section 6 of the
Plan or a Non-Qualified Stock Option pursuant to Section 7 of the Plan].


2.  Option Price.  The Option Price of shares of Common  Stock covered by the
Option will be $_____ per share (the “Option Price”) subject to adjustment as
provided in Paragraph 8 hereof.


3.  Vesting and Exercise of Option.  (a)  Except as otherwise provided herein or
in Section 8 of the Plan, the Option [shall vest and become exercisable as
follows:  (insert vesting schedule), provided, however, that no option shall
vest or become exercisable unless the Recipient is an employee, consultant, or
director of the Corporation on such vesting date/or may be exercised in whole or
in part at any time during the term of the Option.]  (b)  The Option may not be
exercised at any one time as to fewer than 100 shares (or such number of shares
as to which the Option is then exercisable if such number of shares is less than
100).  (c)  The Option may be exercised by written notice to the Secretary of
the Corporation (or his or her agent) accompanied by payment in full of the
Option Price as provided in Section 8 of the Plan.


4.  Term of Option.  The term of the Option will be through __________, ____,
subject to earlier termination or cancellation as provided in this
Agreement.  The holder of the Option will not have any rights to dividends or
any other rights of a shareholder with respect to any shares of Common Stock
subject to the Option until such shares shall have been issued (as evidenced by
the appropriate transfer agent of the Corporation) upon purchase of such shares
through exercise of the Option.


5.  Transferability Restriction.  The Option may not be assigned, transferred or
otherwise disposed of, or pledged or hypothecated in any way (whether by
operation of law or otherwise) except in strict compliance with Section 8 of the
Plan.  Any assignment, transfer, pledge, hypothecation or other disposition of
the Option or any attempt to make any levy of execution, attachment or other
process will cause the Option to terminate immediately upon the happening of any
such event; provided, however, that any such termination of the Option under the
provisions of this Paragraph 5 will not prejudice any rights or remedies which
the Corporation may have under this Agreement or otherwise.


6.  Exercise Upon Termination.  The Recipient’s rights to exercise this Option
upon termination of employment or cessation of service as an officer, director
or consultant shall be as set forth in Section 8(f) of the Plan.
 

 
 
 

--------------------------------------------------------------------------------

 
7.  Death, Disability or Retirement of Recipient.  The exercisability of this
Option upon the death, Disability or retirement of the Recipient shall be as set
forth in Section 8(g) of the Plan.


8.  Adjustments.  The Option shall be subject to adjustment upon the occurrence
of certain events as set forth in Section 8(i) of the Plan.


9.  No Registration Obligation.  The Recipient understands that the Option is
not registered under the 1933 Act and, unless by separate written agreement, the
Corporation has no obligation to so register the Option or any of the shares of
Common Stock subject to and issuable upon the exercise of the Option, although
it may from time to time register under the 1933 Act the shares issuable upon
exercise of Options granted pursuant to the Plan.  The Recipient represents that
the Option is being acquired for the Recipient’s own account and that unless
registered by the Corporation, the shares of Common Stock issued on exercise of
the Option will be acquired by the Recipient for investment.  The Recipient
understands that the Option is, and the underlying securities may be, issued to
the Recipient in reliance upon exemptions from the 1933 Act, and acknowledges
and agrees that all certificates for the shares issued upon exercise of the
Option may bear the following legend unless such shares are registered under the
1933 Act prior to their issuance:


The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “1933 Act”), and are “restricted securities” as that
term is defined in Rule 144 under the 1933 Act.  The shares may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from
registration under the 1933 Act, the availability of which is to be established
to the satisfaction of the Company.


The Recipient further understands and agrees that the Option may be exercised
only if at the time of such exercise the underlying shares are registered and/or
the Recipient and the Corporation are able to establish the existence of an
exemption from registration under the 1933 Act and applicable state or other
laws.


10.  Notices.  Each notice relating to this Agreement will be in writing and
delivered in person or by certified mail to the proper address.  Notices to the
Corporation shall be addressed to the Corporation, attention:  President, at
such address as may constitute the Corporation’s principal place of business at
the time, with a copy to: Davis Graham and Stubbs, 1550 Seventeenth Street,
Denver Colorado 80202.  Notices to the Recipient or other person or persons then
entitled to exercise the Option shall be addressed to the Recipient or such
other person or persons at the Recipient’s address below specified.  Anyone to
whom a notice may be given under this Agreement may designate a new address by
notice to that effect given pursuant to this Paragraph  10.


11.  Approval of Counsel.  The exercise of the Option and the issuance and
delivery of shares of Common Stock pursuant thereto shall be subject to approval
by the Corporation’s counsel of all legal matters in connection therewith,
including compliance with the requirements of the 1933 Act, the Securities
Exchange Act of 1934, as amended, applicable state and other securities laws,
the rules and regulations thereunder, and the requirements of any national
securities exchange(s) upon which the Common Stock then may be listed.


12.  Benefits of Agreement.  This Agreement will inure to the benefit of and be
binding upon each successor and assignee of the Corporation.  All obligations
imposed upon the Recipient and all rights granted to the Corporation under this
Agreement will be binding upon the Recipient’s heirs, legal representatives and
successors.


13.  Effect of Governmental and Other Regulations.  The exercise of the Option
and the Corporation’s obligation to sell and deliver shares upon the exercise of
the Option are subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency
which may, in the opinion of counsel for the Corporation, be required.


14.  Plan Governs.  In the event that any provision in this Agreement conflicts
with a provision in the Plan, the provision of the Plan shall govern.


   15.    Governing Law, Consent to Personal Jurisdiction.  This Plan will be
governed by the internal laws of the State of Nevada without regard to rules
regarding conflicts of laws.  Each Recipient consents to the personal
jurisdiction of the state and federal courts located in Colorado for any lawsuit
filed there against the Recipient by the Company arising from or relating to
this Plan. Any controversy or claim arising out of or relating to this Plan or
shall be settled by arbitration in the City and County of Denver, Colorado in
accordance with the rules then existing of the American Arbitration Association
and judgment upon the award may be entered in any court having jurisdiction
thereof.
 
 
 

--------------------------------------------------------------------------------

 
Executed in the name and on behalf of the Corporation by one of its duly
authorized officers and by the Recipient all as of the date first above written.
 
 
 
SILVER BULL RESOURCES, INC.
 
 
 
Date ___________,_______
By:
 
 
 
 
 
 
 
 
 
 



The undersigned Recipient has read and understands the terms of this Option
Agreement and the attached Plan and hereby agrees to comply therewith.
 
 
 
 
 
 
 
 
 
Date  __________, ________
 
 
Signature of Recipient
 
 
 
Tax ID Number:
 
 
 
 
 
Address:
 
 
 
 
 

 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
SUBSCRIPTION AGREEMENT


THE SECURITIES BEING ACQUIRED BY THE UNDERSIGNED HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933 OR ANY OTHER LAWS AND ARE OFFERED UNDER
EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF SUCH LAWS.  THESE SECURITIES
CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK
SUBSCRIPTION AGREEMENT AND APPLICABLE SECURITIES LAWS.


This Subscription Agreement is entered for the purpose of the undersigned
acquiring _____________ shares of the $.01 par value common stock (the
“Securities”) of Silver Bull Resources, Inc., a Nevada corporation (the
“Corporation”) from the Corporation as a Bonus or pursuant to exercise of an
Option granted pursuant to the Corporation's 2010  Stock Option and Stock Bonus
Plan (the “Plan”). All capitalized terms not otherwise defined herein shall be
as defined in the Plan.


It is understood that no grant of any Bonus or exercise of any Option at a time
when no registration statement relating thereto is effective under the U.S.
Securities Act of 1933, as amended (the “1933 Act”) can be completed until the
undersigned executes this Subscription Agreement and delivers it to the
Corporation, and that such grant or exercise is effective only in accordance
with the terms of the Plan and this Subscription Agreement.


In connection with the undersigned’s acquisition of the Securities, the
undersigned represents and warrants to the Corporation as follows:


1.           The undersigned has been provided with, and has reviewed the Plan,
and such other information as the undersigned may have requested of the
Corporation regarding its business, operations, management, and financial
condition (all of which is referred to herein as the “Available Information”).


2.           The Corporation has given the undersigned the opportunity to ask
questions of and to receive answers from persons acting on the Corporation’s
behalf concerning the terms and conditions of this transaction and the
opportunity to obtain any additional information regarding the Corporation, its
business and financial condition or to verify the accuracy of the Available
Information which the Corporation possesses or can acquire without unreasonable
effort or expense.


3.           The Securities are being acquired by the undersigned for the
undersigned’s own account and not on behalf of any other person or entity.


4.           The undersigned understands that the Securities being acquired
hereby have not been registered under the 1933 Act or any state or foreign
securities laws, and are, and unless registered will continue to be, restricted
securities within the meaning of Rule 144 of the General Rules and Regulations
under the 1933 Act and other statutes, and the undersigned consents to the
placement of appropriate restrictive legends on any certificates evidencing the
Securities and any certificates issued in replacement or exchange therefor and
acknowledges that the Corporation will cause its stock transfer records to note
such restrictions.


5.           By the undersigned’s execution below, it is acknowledged and
understood that the Corporation is relying upon the accuracy and completeness
hereof in complying with certain obligations under applicable securities laws.


6.           This Agreement binds and inures to the benefit of the
representatives, successors and permitted assigns of the respective parties
hereto.


7.           The undersigned acknowledges that the grant of any Bonus or Option
and the issuance and delivery of shares of Common Stock pursuant thereto shall
be subject to prior approval by the Corporation’s counsel of all legal matters
in connection therewith, including compliance with the requirements of the 1933
Act and other applicable securities laws, the rules and regulations thereunder,
and the requirements of any national securities exchange(s) upon which the
Common Stock then may be listed.
 

 
 
 

--------------------------------------------------------------------------------

 
8.           The undersigned acknowledges and agrees that the Corporation may
withhold from any cash consideration payable to the undersigned for the payment
of taxes as a result of the grant of the Bonus or the exercise of an Option or
may require other such arrangements, as set out in section 10 of the Plan, in
order to satisfy the payment of taxes.
 
9.           The Plan is incorporated herein by reference.  In the event that
any provision in this Agreement conflicts with ANY provision in the Plan, the
provisions of the Plan shall govern.


 
 

 
 
 

--------------------------------------------------------------------------------

 
Date  __________, ________
 
 
Signature of Recipient
 
 
 
Tax ID Number:
 
 
 
 
 
Address:
 
 
 
 
 


